Citation Nr: 1546633	
Decision Date: 11/04/15    Archive Date: 11/10/15

DOCKET NO.  09-35 084	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Manila, the Republic of the Philippines


THE ISSUES

1.  Entitlement to service connection for bilateral pes planus.

2.  Entitlement to service connection for bilateral hammer toes.

3.  Entitlement to service connection for gout of the bilateral feet.

4.  Entitlement to service connection for a sleep disorder, claimed as chronic sleep impairment due to stress, anxiety, and pain.

5.  Entitlement to service connection for an inguinal hernia.

6.  Entitlement to service connection for a lumbar spine disorder.

7.  Entitlement to service connection for a cervical spine disorder.

8.  Entitlement to service connection for degenerative joint disease of the bilateral hands.

9.  Entitlement to service connection for degenerative joint disease of the bilateral knees.

10.  Entitlement to service connection for degenerative joint disease of the bilateral hips, to include as secondary to inguinal hernia.

11.  Entitlement to service connection for degenerative joint disease of the bilateral shoulders.

12.  Entitlement t service connection for degenerative joint disease of the bilateral wrists.  

13.  Entitlement to an initial compensable rating for bilateral hearing loss.  

14.  Entitlement to a total disability rating based on individual unemployability (TDIU).


ATTORNEY FOR THE BOARD

L. Edwards Andersen


INTRODUCTION

The Veteran had active service from September 1981 to July 1984.  

This matter comes before the Board of Veterans' Appeals (BVA or Board) from rating decisions of the Department of Veterans Affairs (VA) Regional Office (RO) in Manila, the Republic of the Philippines.

In an April 2009 rating decision, the Veteran was granted entitlement to service connection for bilateral hearing loss, and denied service connection for gout of the bilateral feet, bilateral hammertoes, inguinal hernia, lumbar spine disorder, cervical spine disorder, and arthritis of the bilateral hands, bilateral knees, bilateral hips, bilateral shoulders, and bilateral wrists.  A notice of disagreement was received in May 2009, a statement of the case was issued in August 2009, and a VA Form 9 was received in September 2009.

In a May 2009 rating decision, the Veteran was denied entitlement to service connection for a sleep disorder.  A notice of disagreement was received in July 2009, a statement of the case was issued in August 2009, and a VA Form 9 was received in September 2009.

In a February 2010 rating decision, the Veteran was denied entitlement to service connection for bilateral pes planus.  A notice of disagreement was received in March 2010, a statement of the case was issued in August 2013, and a VA Form 9 was received in October 2013.

The Board notes that in Rice v. Shinseki, the United States Court of Appeals for Veterans Claims (Court) held that entitlement to a total disability rating based on individual unemployability (TDIU) claim cannot be considered separate and apart from an increased rating claim.  See Rice v. Shinseki, 22 Vet. App. 447 (2009).  Here, the Board notes that the Veteran has submitted evidence that indicates he is unemployable; as such, the Board finds that the record reasonably raises a claim for TDIU.  See statement from Dr. D, received July 2008.  Therefore, as the Board has jurisdiction over such issue as part and parcel of the Veteran's increased rating claim, it has been listed on the first page of this decision.

This appeal was processed using the Veterans Benefits Management System (VBMS) paperless claims processing system.  In addition to the VBMS claims file, there is a Virtual VA paperless file associated with the Veteran's case.  Accordingly, any future consideration of this Veteran's case should take into consideration the existence of this electronic record. 

The appeal is REMANDED to the Agency of Original Jurisdiction (AOJ).  VA will notify the Veteran if further action is required.


REMAND

The Veteran seeks entitlement to service connection for bilateral pes planus, bilateral hammertoes, gout of the bilateral feet, a sleep disorder, an inguinal hernia, a lumbar spine disorder, a cervical spine disorder, degenerative joint disease of the bilateral hands, bilateral knees, bilateral hips, bilateral shoulders, bilateral wrists, and entitlement to an initial compensable rating for bilateral hearing loss.  

Although the Board regrets the additional delay, a remand is necessary to ensure that due process is followed and that there is a complete record upon which to decide the Veteran's claims so that he is afforded every possible consideration.  38 U.S.C.A. § 5103A (West 2014); 38 C.F.R. § 3.159 (2015).

All Claims

Evidence in the claims file indicates that the Veteran is receiving Social Security disability benefits.  See July 2008 statement.  Unfortunately, no records regarding the Veteran's application/award of Social Security disability benefits are associated with the claims file.  VA shall make reasonable efforts to assist a claimant in obtaining evidence necessary to substantiate his or her claim for benefits under the laws administered by the VA.  See 38 U.S.C.A. § 5103A.  This assistance specifically includes obtaining all relevant Social Security Administration (SSA) records.  38 U.S.C.A. § 5103A(c)(3); Murincsak v. Derwinski, 2 Vet. App. 363 (1993).  On remand, all available Social Security disability records should be obtained.

Bilateral Pes Planus, Bilateral Hammer Toes, Gout of the Bilateral Feet

The Veteran seeks entitlement to service connection for bilateral pes planus, bilateral hammertoes and gout of the bilateral feet.  The Board notes that as a result of a February 2015 rating decision, the Veteran was granted entitlement to service connection for a chronic condition of the bilateral feet, manifested by callosities and blisters.

To date, a medical opinion has not yet been obtained regarding whether the Veteran's claimed bilateral pes planus, bilateral hammertoes, and gout of the bilateral feet are secondary to his service-connected chronic condition of the bilateral feet manifested by callosities and blisters.  On remand, medical opinions must be obtained.

Sleep Disorder and Inguinal Hernia

To date, the Veteran has not yet been afforded VA examinations for his claimed sleep disorder and inguinal hernia.  On remand, the Veteran should be afforded VA examinations.  

Of note, the Veteran's June 1981 entrance examination noted that the Veteran had a herniorrhaphy right inguinal.  The Veteran asserts that heavy lifting during service aggravated his hernia.  On remand, a medical opinion must be obtained regarding whether the Veteran's hernia was aggravated during service.

Degenerative Joint Disease of the Lumbar Spine, Cervical Spine, Bilateral Hands, Bilateral Knees, Bilateral Hips, Bilateral Shoulders and Bilateral Wrists

The Veteran has claimed on numerous occasions that he was thrown into the air at least 10 feet during a collision between his ship, the USS Frank Cable, and the USS Bonefish.  See e.g. November 2010 statement.  The Veteran has asserted this collision occurred in January 1983 and is the cause of his degenerative joint disease.

It appears as though there have been multiple unsuccessful attempts to obtain the deck logs from these ships to confirm the Veteran's account.  Most recently, in an August 2014 letter from the National Personnel Records Center (NPRC), the RO was notified that the NPRC no longer honors requests received directly from the RO and all requests for personnel or medical information should be initiated through the Personnel Information Exchange System (PIES).  The RO then submitted a PIES request for the Veteran's personnel file; however, there was no subsequent request for the deck logs submitted.  The Board finds a remand is necessary to contact the National Archives and Records Administration (NARA) or other appropriate source to obtain the deck logs.

Additionally, the Board notes that the Veteran was afforded a VA examination and medical opinions were obtained; however, the medical opinions obtained did not discuss whether the Veteran's current disorders were causally or etiologically due to the claimed injury that occurred when the Veteran's ship collided with the USS Bonefish.  On remand, a medical opinion should be obtained that discusses the in-service accident.

Hearing Loss

The Board notes that the Veteran was afforded the most recent VA examination for his bilateral hearing loss in March 2009, which is more than six years ago.  Furthermore, a review of the claims file reveals that there are no updated medical treatment records.  The Board finds a remand is necessary to afford the Veteran a contemporaneous examination to determine the current severity of his disability.  See Allday v. Brown, 7 Vet. App. 517, 526 (1995) (indicating that, where the record does not adequately reveal the current state of the claimant's disability, fulfillment of the statutory duty to assist requires a contemporaneous medical examination, particularly if there is no additional medical evidence that adequately addresses the level of impairment of the disability since the previous examination).

TDIU

Pertinent to a potential TDIU claim, as noted in the Introduction, when evidence of unemployability is submitted during the course of an appeal from an assigned disability rating, a claim for a TDIU will be considered part and parcel of the claim for benefits for the underlying disability.  Rice, 22 Vet. App. at 453-54.  While the Board has jurisdiction over this issue as part and parcel of the Veteran's increased rating claims (adjudicated above), further development is necessary for a fair adjudication of the TDIU aspect of such claim.

Evidence on file indicates that the Veteran has difficulty maintaining employment.  See statement from Dr. D, received July 2008.

Upon remand, the AOJ is requested to afford the Veteran proper notice under the VCAA as related to a TDIU claim.  If necessary, the Veteran should be scheduled for appropriate examination(s) to determine whether a TDIU rating is warranted during the appeal period.

Accordingly, the case is REMANDED for the following actions:

1.  Provide the Veteran with notice in compliance with the VCAA that informs him of what evidence he must show to support a claim for TDIU.

The RO should also ascertain whether the Veteran wishes to pursue a TDIU claim.  In the event that he does, further action as described herein should be taken. In the event that he does not, this fact should be annotated for the file and no further action is required.

2.  Contact the Social Security Administration and obtain any administrative decisions and all medical records used in adjudicating the Veteran's claim for disability benefits. 

Once obtained, all documents must be permanently associated with the claims file. 

If these records are unobtainable, a negative reply must be noted in writing and associated with the claims file.

3.  Contact the National Archives and Records Administration (NARA), the Department of the Navy, the Joint Services Records Research Center (JSRRC), and/or any other appropriate facility to request complete deck logs for the USS Frank Cable and the USS Bonefish from January 1983.  

Any additional action necessary to obtain copies of the deck logs, to include follow-up action requested by the contacted entity, should be accomplished.  If multiple requests are required to obtain all the information sought, they should be made.  All requests and responses received from each contacted entity should be associated with the claims file. 

If the deck logs are unavailable, a formal finding of unavailability should be prepared and associated with the claims file.

4.  Obtain and associate with the claims file all updated treatment records.

5.  Obtain an addendum opinion for the Veteran's gout of the bilateral feet, bilateral pes planus and bilateral hammertoes.  If deemed necessary by the examiner, afford the Veteran a VA examination for his feet.  All indicated tests and studies should be accomplished, and all clinical findings should be reported in detail. 

The claims file must be made available and reviewed by the examiner.  The examination report should note that the claims file was reviewed.

The examiner is requested to review all pertinent records associated with the claims file and offer comments and an opinion addressing whether it is more likely than not (i.e., probability greater than 50 percent), at least as likely as not (i.e., probability of 50 percent), or less likely than not (i.e., probability less than 50 percent):

a)  that the Veteran's bilateral pes planus is proximately due to OR aggravated (beyond a natural progression) by his chronic condition of the bilateral feet, manifested by callosities and blisters;

b)  that the Veteran's bilateral hammer toes are proximately due to OR aggravated (beyond a natural progression) by his chronic condition of the bilateral feet, manifested by callosities and blisters; and,

c)  that the Veteran's gout of the bilateral feet is proximately due to OR aggravated (beyond a natural progression) by his chronic condition of the bilateral feet, manifested by callosities and blisters.

All opinions must be supported by a clear rationale, and a discussion of the facts and medical principles involved is required.

6.  Afford the Veteran a VA examination for his claimed sleep disorder.  All indicated tests and studies should be accomplished, and all clinical findings should be reported in detail. 

The claims file must be made available and reviewed by the examiner.  The examination report should note that the claims file was reviewed.

The examiner is requested to review all pertinent records associated with the claims file and offer comments and an opinion addressing whether it is more likely than not (i.e., probability greater than 50 percent), at least as likely as not (i.e., probability of 50 percent), or less likely than not (i.e., probability less than 50 percent) that the Veteran's sleep disorder is causally or etiologically due to service, or is proximately due to or aggravated (beyond a natural progression) by his service-connected disabilities.

All opinions must be supported by a clear rationale, and a discussion of the facts and medical principles involved is required.

7.  Afford the Veteran a VA examination for his inguinal hernia.  All indicated tests and studies should be accomplished, and all clinical findings should be reported in detail. 

Based on a full review of the record, to include the Veteran's lay statements regarding the incurrence and symptomatology of his disorder, please offer comments and an opinion on the following:

a)  Did the Veteran's right inguinal hernia, which was noted at the time of his entry into service, increase in severity during service?

If the answer to the above question is "Yes," was the increase in severity clearly and unmistakably (obviously or undebatably) due to the natural progress of the disability?

All opinions must be supported by a clear rationale, and a discussion of the facts and medical principles involved is required.

8.  Obtain an addendum opinion for the Veteran's degenerative arthritis of the lumbar spine, cervical spine, bilateral hands, bilateral knees, bilateral hips, bilateral shoulders, and bilateral wrists.  If deemed necessary by the examiner, afford the Veteran a VA examination for his claimed disorders.  All indicated tests and studies should be accomplished, and all clinical findings should be reported in detail. 

The claims file must be made available and reviewed by the examiner. The examination report should note that the claims file was reviewed.

The examiner is requested to review all pertinent records associated with the claims file and offer comments and an opinion addressing whether it is more likely than not (i.e., probability greater than 50 percent), at least as likely as not (i.e., probability of 50 percent), or less likely than not (i.e., probability less than 50 percent):

a) that the Veteran's degenerative joint disease of the lumbar spine is causally or etiologically due to service, to include the asserted injury during service, had an onset during service, or began within one year of discharge from service;

b) that the Veteran's degenerative joint disease of the cervical spine is causally or etiologically due to service, to include the asserted injury during service, had an onset during service, or began within one year of discharge from service;

c)  that the Veteran's degenerative joint disease of the bilateral hands and bilateral wrists are causally or etiologically due to service, to include the asserted injury during service, had an onset during service, or began within one year of discharge from service;

d)  that the Veteran's degenerative joint disease of the bilateral knees is causally or etiologically due to service, to include the asserted injury during service, had an onset during service, or began within one year of discharge from service;

e)  that the Veteran's degenerative joint disease of the bilateral hips is causally or etiologically due to service, to include the asserted injury during service, had an onset during service, or began within one year of discharge from service; and,

f)  that the Veteran's degenerative joint disease of the bilateral shoulders is causally or etiologically due to service, to include the asserted injury during service, had an onset during service, or began within one year of discharge from service.

All opinions must be supported by a clear rationale, and a discussion of the facts and medical principles involved is required.

9.  Afford the Veteran a VA examination to determine the current severity of his bilateral hearing loss.  The examiner should identify and completely describe all current symptomatology. 

The Veteran's claims folder must be reviewed by the examiner in conjunction with the examination. 

Ask the examiner to discuss all findings in terms of the 38 C.F.R. § 4.85, Diagnostic Code 6100.  The pertinent rating criteria must be provided to the examiner. 

All indicated tests and studies should be accomplished, and all clinical findings should be reported in detail.

10.  After all of the above actions have been completed, undertake any additional development as deemed necessary, including any additional development required for his TDIU claim.  

After the Veteran has been given adequate time to respond, readjudicate his claims.  If the claims remain denied, issue to the Veteran a supplemental statement of the case, and afford the appropriate period of time within which to respond thereto.
 
11.  Thereafter, the case should be returned to the Board, if in order.  The Board intimates no opinion as to the ultimate outcome of this case.

The Veteran has the right to submit additional evidence and argument on the matter or matters the Board has remanded.  Kutscherousky v. West, 12 Vet. App. 369 (1999).

This claim must be afforded expeditious treatment.  The law requires that all claims that are remanded by the Board of Veterans' Appeals or by the United States Court of Appeals for Veterans Claims for additional development or other appropriate action must be handled in an expeditious manner.  See 38 U.S.C.A. §§ 5109B, 7112 (West 2014).



_________________________________________________
DEBORAH W. SINGLETON
Veterans Law Judge, Board of Veterans' Appeals

Under 38 U.S.C.A. § 7252 (West 2014), only a decision of the Board of Veterans' Appeals is appealable to the United States Court of Appeals for Veterans Claims.  This remand is in the nature of a preliminary order and does not constitute a decision of the Board on the merits of your appeal.  38 C.F.R. § 20.1100(b) (2015).




